MEMORANDUM **
Gregory Island appeals from the district court’s order revoking his supervised release and imposing an 18-month sentence. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Island contends that the district court erred by declining to apply the exclusionary rule at his supervised release revocation proceeding. This contention lacks merit. See United States v. Hebert, 201 F.3d 1103, 1104 (9th Cir.2000) (per curiam); see also United States v. DiazRosas, 13 F.3d 1305, 1307 (9th Cir.1994) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.